Citation Nr: 0201572	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  01-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1991 to 
June 1995.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO) which granted service 
connection for right patellofemoral syndrome, assigning a 10 
percent evaluation therefor.  The veteran testified before 
the undersigned member of the Board at a hearing held at the 
RO in November 2001.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right patellofemoral syndrome is productive 
of moderate knee impairment, with symptoms including 
crepitus, a hypermobile patella, and complaints of pain, 
weakness and instability; the veteran retains full range of 
right knee motion without any arthritis affecting the knee.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for right 
patellofemoral syndrome have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 
4.41, 4.42, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that the evaluation 
initially and currently assigned his right patellofemoral 
syndrome does not accurately reflect the severity of that 
disability.

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Holliday v. Principi, 14 Vet. App. 280 (2001) 
(the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in determining that the veteran 
was entitled to an initial 10 percent evaluation, but not 
higher, for his right patellofemoral syndrome, considered the 
instant claim on the merits.  After review of the record, the 
Board further concludes that VA's duties under the VCAA and 
the new regulations have been fulfilled.  

The record reflects that the veteran was provided on December 
30, 1999 with notice of the December 1999 rating decision 
which granted service connection for right patellofemoral 
syndrome, assigning a 10 percent evaluation therefor.  In 
response to his notice of disagreement with the December 1999 
rating decision, the veteran was provided with a statement of 
the case in March 2000 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran presented testimony regarding his claim at a hearing 
before the undersigned in November 2001.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were either obtained by the 
RO or provided by the veteran.  The veteran has not alleged 
the presence of any additional relevant medical records which 
have not been obtained, or requested that VA obtain any 
records for him.  In addition, the record reflects that the 
veteran was afforded VA examinations in November 1999 and 
February 2001 in connection with his claim; the veteran has 
not requested another examination of his disability, and the 
Board finds that the examination reports on file provide 
sufficient information with which to adjudicate the instant 
claim. 

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA or the 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right knee patellofemoral syndrome.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability, except as described below.  

As noted in the Introduction, the veteran's service ended in 
June 1995.  Service connection for right knee patellofemoral 
syndrome was granted in a December 1999 rating decision; the 
disability was evaluated as 10 percent disabling, effective 
September 29, 1999.  This evaluation has remained in effect 
since that time.

Service medical records document complaints of intermittent 
right knee pain, described as a mild burning sensation.  The 
veteran reported that his knee hurt when traversing stairs or 
engaging in certain other activities.  Physical examination 
disclosed the absence of any redness or swelling, or of any 
deformity.  The veteran exhibited full range of right knee 
motion, with some crepitus.  The patella was intact and 
stable, and there was no pain on palpation.  The veteran was 
diagnosed with patellar femoral syndrome.

On file are private medical records for March 1996 to July 
1997, which show that the veteran presented in March 1996 
with complaints of persistent discomfort and burning 
sensation in his right knee.  He reported that he worked as a 
police officer.  On physical examination, the veteran 
exhibited full range of right knee motion.  His medial and 
collateral ligaments were intact, and the anterior and 
posterior cruciates were normal.  He exhibited a mild 
clicking at the patella femoral joint on flexion and 
extension, which was not associated with pain.  X-ray studies 
of the knee were reportedly essentially normal, except for a 
moderate amount of lateral positioning of the patella over 
the patella femoral joint.  It was felt that the veteran had 
developed a mild chondromalacia of the patella associated 
with a mild mal tracking syndrome.  The veteran was advised 
against activities such as deep knee squatting.  

The private treatment records show that the veteran presented 
in July 1997 complaining that his knee hurt worse with 
activity.  Physical examination disclosed the presence of 
patellofemoral crepitus with flexion and extension of the 
knee.  No joint line tenderness was elicited, although he 
experienced mild discomfort with compression of the patella.  
The knee was stable.  X-ray studies were purportedly normal, 
except for the presence of lateral riding patellae.

In a September 1999 statement the veteran indicated that, 
following service, he continued to experience intermittent 
right knee pain, usually after activities such as prolonged 
standing or driving.  He stated that he had missed several 
days of work due to his right knee problem, and that he had 
attempted an exercise program without success.

The veteran was afforded a VA examination in November 1999, 
at which time he reported that he was currently employed as a 
police officer.  He indicated that his knee bothered him when 
he was in certain positions, such as with prolonged walking, 
driving or standing; he reported that his knee pain at those 
times tended to be constant and last up to two days.  He also 
informed the examiner that he found it necessary to call in 
sick on a number of occasions, and that he had missed up to 
five days of work over the past year.  He indicated that he 
had confined his work duties to desk assignments.  The 
veteran also reported that he used medication with little 
relief and that he found it difficult to kneel or squat.  

Physical examination of the veteran disclosed the presence of 
patellar tenderness, as well as patellar pain with motion.  
The veteran exhibited full range of right knee motion, but 
the motion was accompanied by crepitus and cracking located 
at the patella.  The knee ligaments were stable.  X-ray 
studies of the right knee showed no evidence of a joint 
effusion, and no significant degenerative changes were 
evident.   The veteran was diagnosed with chondromalacia of 
the patella (patellofemoral syndrome).

In a January 2000 statement, the veteran indicated that he 
had been advised to refrain from standing on his right knee, 
and to exercise and take pain killers.  He also stated that 
his knee disability had affected his career.

A private treatment record for January 2001 indicates that on 
physical examination, the veteran exhibited full range of 
right knee motion without effusion.  Tenderness was noted at 
the patellofemoral joint with positive grind test, but there 
was minimal crepitus and no instability or laxity.  The 
examiner noted the absence of joint line tenderness.

On file is the report of a February 2001 VA examination of 
the veteran, at which time the veteran informed the examiner 
that his right knee condition had deteriorated since the 
November 1999 VA examination.  The veteran indicated that he 
was now unable to run or stand for more than two hours 
without experiencing severe burning or pain in his right 
knee.  He also noted that his knee occasionally produced loud 
noises.  The veteran indicated that his knee became painful 
with kneeling or squatting, or with prolonged driving.  He 
also reported that he had missed up to six days of work each 
year because of his knee problems.  Physical examination 
disclosed the presence of full range of right knee motion, 
although the motion was accompanied by patellar crepitus.  
The veteran's patella was hypermobile to the point where it 
could almost be dislocated.  The examiner concluded that the 
veteran had advanced chondromalacia of the right patella with 
hypermobile/subluxing patella.

At his November 2001 hearing before the undersigned, the 
veteran testified that his knee pain would begin when he 
walked on hard surfaces or with prolonged standing.  He 
indicated that prolonged driving of two hours or more also 
caused pain.  He described the pain as moderate to severe in 
nature, and testified that once the pain began, it tended to 
last for a long time, sometimes for days.  The veteran 
testified that his right knee sometimes felt unstable and 
that he sometimes felt weakness in the knee.  He also 
testified that could feel cracking and clicking in the knee 
with movement, and he stated that his right knee condition 
had worsened in severity over the past several years, 
particularly in regards to the intensity and duration of the 
pain.  The veteran testified that he worked in a detective 
division.

The veteran's spouse testified that the veteran's duties as a 
police officer did not primarily involve desk duties, but 
instead involved activities such as directing traffic, or 
other activities requiring standing or prolonged driving.  
She indicated that the veteran sometimes used her 
prescription muscle relaxants for his symptoms, and that the 
severity of his knee symptoms correlated with the particular 
duties he performed on any particular day.  The veteran's 
wife also testified that the veteran required up to two days 
in which to recover from his symptoms when the pain becomes 
particularly bad. 


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

The RO rated the veteran's right knee disability as 10 
percent disabling under Diagnostic Codes 5010 and 5257.  

According to the Rating Schedule, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved; 
when limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under DC 5257, a 10 percent rating is warranted for slight 
knee impairment.  A 20 percent rating is warranted for 
moderate knee impairment and a 30 percent evaluation is 
appropriate for severe knee impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A 10 percent rating may be assigned for limitation of flexion 
of the leg to 45 degrees, a 20 percent rating is warranted 
for limitation of flexion of the leg to 30 degrees, and a 30 
percent evaluation is warranted for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 
percent rating is warranted for extension limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, and a 30 percent rating is warranted 
for limitation of extension of the leg to 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

The Board initially finds that although the RO, in assigning 
the veteran a 10 percent evaluation for his right knee 
disability, determined that the disability was ratable under 
the provisions of both DC 5010 and DC 5257, the veteran's 
right knee disability is more appropriately evaluated under 
DC 5257.  In this regard the Board points out that the 
evidence on file is entirely negative for any diagnosis of 
arthritis, whereas the veteran had demonstrated, on numerous 
occasions, hypermobility of his right patella, to the point 
where the February 2001 examiner believed the patella could 
almost subluxate.  The Board also notes that the veteran has 
consistently demonstrated full range of right knee motion.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."). 

Based on the medical evidence on file, the Board finds that 
the record demonstrates that the disability picture for the 
veteran's right patellofemoral syndrome most nearly 
approximates the criteria for a 20 percent evaluation under 
DC 5257.  In this regard the Board notes that the veteran has 
complained of right knee weakness and instability, 
particularly with certain prolonged activities, and has 
demonstrated crepitus associated with the knee.  Moreover, 
the veteran has demonstrated right patellar hypermobility on 
a number of occasions, and the February 2001 examiner 
specifically noted that the patella could be moved almost to 
the point of subluxation.  In the Board's opinion, the 
veteran's complaints and the above manifestations are 
consistent with a 20 percent evaluation for moderate right 
knee impairment.  The Board concludes, however, that an 
evaluation in excess of 20 percent for right knee disability 
is not warranted.

In this regard, the Board notes that while the veteran's 
right patella is hypermobile, almost to the point of 
subluxating on examination, and he has reported that his knee 
symptoms, including weakness and instability, increase 
dramatically with prolonged activity, the evidence on file is 
entirely negative for any episodes of actual subluxation 
either in clinical treatment notes, or on VA examination.  
Nor does the veteran allege that he experiences any 
subluxation episodes involving his right knee.  Moreover, 
while the veteran has a mal tracking syndrome associated with 
the right knee, the syndrome is considered mild by his 
treating physicians, his knee ligaments were consistently 
described as stable on examination, he retains full range of 
motion of the knee, and X-ray studies of the knee are normal 
except for evidence of hypermobility of the patella.  In sum, 
the evidence on file does not show right knee impairment that 
can be accurately described as severe in nature.  
Accordingly, the Board finds that the veteran's right knee 
disability does not approximate the criteria for a 30 percent 
evaluation under DC 5257, for severe knee impairment.

In addition, while the veteran reportedly experiences right 
knee pain requiring substantial periods of rest with certain 
prolonged or strenuous activities, has demonstrated patellar 
tenderness on range of motion testing, and reports weakness 
and instability of the knee, he has consistently demonstrated 
full range of right knee motion on private and VA 
examinations.  Moreover, as noted previously, his knee 
ligaments are stable, and by his own account, the veteran has 
missed no more than six days of work in any given year.  
Given the above evidence showing full range of right knee 
motion and the absence of any substantial functional loss due 
to pain or weakness, the Board finds that an evaluation 
greater than 20 percent for the veteran's right knee 
disability is not warranted under DCs 5260 or 5261, as those 
diagnostic codes require right leg flexion limited to 15 
degrees, or right leg extension limited to 20 degrees or 
more, to warrant assignment of at least a 30 percent 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97) are not for application.  
That opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  Although 
the veteran arguably demonstrates patellar instability of the 
right knee, X-ray studies since service have consistently 
been negative for any diagnosis of right knee arthritis.  The 
Board acknowledges that a November 1999 radiologist indicated 
that X-ray studies of the right knee did not demonstrate any 
"significant" degenerative changes, but nevertheless points 
out that the radiologist did not diagnose any arthritis in 
the right knee, and the veteran has not otherwise been 
diagnosed with arthritis affecting his right knee.  
Accordingly, the veteran is not entitled to separate ratings 
under Diagnostic Codes 5003 and 5257.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2001).  Clearly, the veteran's right knee disability is 
productive of some industrial impairment.  The veteran works 
as a police officer or a detective and private treatment 
records for 1996 and 1997 indicate that the veteran should 
avoid activities such as deep knee bending or prolonged 
standing.  He and his spouse have essentially testified that 
he sometimes requires up to two days to recover from a 
particularly strenuous day at work.  The Board notes, 
however, that the veteran admittedly works in a profession 
where the stress placed on his knee (and the consequent 
severity of his knee symptoms) vary throughout the week.  
Moreover, the veteran has indicated in his statements and 
testimony that he misses work no more than 6 days in a year 
on account of his right knee disability.  The Board points 
out that the 20 percent evaluation for right knee disability 
acknowledges that this impairment causes some interference 
with employment.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown , 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
There is no evidence on file indicating that his disability 
has interfered with his employment as a law enforcement 
officer to a degree greater than that contemplated by the 
regular schedular standards.

In addition, the current evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, or indicate that the manifestations of 
the disability are unusual or exceptional.  Rather, the 
evidence shows that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Accordingly, the Board concludes that the veteran is entitled 
to a 20 percent evaluation, but not higher, for his service-
connected right patellofemoral syndrome.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).

Lastly, the Board notes that the RO, in granting the 
veteran's claim for service connection for right 
patellofemoral syndrome, assigned the veteran an effective 
date for the grant of service connection of September 29, 
1999.  The record reflects that the veteran, since even 
before September 1999, has reported symptoms including right 
knee pain, and has demonstrated crepitus on range of motion 
testing of the knee.  Moreover, private treatment records in 
1996 and 1997 demonstrated the presence of a hypermobile 
patella, and the February 2001 examiner noted that the right 
patella was so hypermobile as to be in danger of subluxating.  
In light of the above, the Board is of the belief that the 
underlying level of severity for the veteran's condition has 
remained at the 20 percent level since at least September 
1999.  Accordingly, the Board concludes that the evidence 
supports the assignment of a 20 percent disability rating for 
the entire period since September 29, 1999.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).




ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 20 percent evaluation for 
right patellofemoral syndrome is granted. 







		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

